DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Huaiyuan Wang (Registration No. 66,560) on 8/11/2021.
The application has been amended as follows: 
1. (Currently Amended) A power amplifier apparatus comprising:
a first multi-stage power amplifier comprising a first number of stages and configured to amplify a first radio frequency (RF) signal;
a second multi-stage power amplifier comprising a second number of stages and configured to amplify a second RF signal; and
a bias circuit configured to generate a plurality of bias signals configured to:


wherein a number of the plurality of bias signals is less than a count of the first number of stages and the second number of stages.
6. (Currently Amended) The power amplifier apparatus of claim 1 wherein the bias circuit comprises a bias controller configured to:
receive a bias indication signal indicative of the one of the first multi-stage power amplifier and the second multi-stage power amplifier to be activated; and

12. (Currently Amended) The power amplifier apparatus of claim 11 wherein the bias circuit is further configured to:
assert the common bias signal and the first bias signal above respective biasing thresholds to activate the first multi-stage power amplifier; and
assert the common bias signal and de-assert the second bias signal below a respective biasing threshold to deactivate the second multi-stage power amplifier.
Response to Arguments and reason for allowance
Applicant's arguments filed on 7/27/2021 have been fully considered and are considered persuasive. Examiner agrees that claim 1 in its current amended form distinguishes from the closest prior art of record Ishihara (US 2016/0322947), because Ishihara doesn’t teach that the number of plurality of bias signal is less than a count of the total number of stages, because in Ishihara the total number of bias signals is equal to the total number of stages. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843